Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 02/10/2021 subsequent to an interview with Attorney Benjamin Bolin (reg# 77825 ) on 02/08/2021.

The application has been amended as follows: 

3.	(Currently Amended) The electronic device of claim 1, wherein initiating output of the non-visual indication of the current time includes completing output of the non-visual indication of the current time.

4.	(Currently Amended) The electronic device of claim [[3]]1, wherein the one or more programs further include instructions for:
after initiating output of the non-visual indication of the current time 
in response to detecting the second input, ceasing to output the non-visual indication of the current time before completing output of the non-visual indication of the current time.

output of the non-visual indication of the current time.

18.	(Currently Amended) The non-transitory computer-readable storage medium of claim 14, wherein the one or more programs further include instructions for:
after initiating output of the non-visual indication of the current time 
in response to detecting the second input, ceasing to output the non-visual indication of the current time before completing output of the non-visual indication of the current time.

28.	(Currently Amended ) The method of claim 15, wherein initiating output of the non-visual indication of the current time includes completing output of the non-visual indication of the current time.

29.	(Currently Amended) The method of claim 15, further comprising:
after initiating output of the non-visual indication of the current time 
in response to detecting the second input, ceasing to output the non-visual indication of the current time before completing output of the non-visual indication of the current time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174